OPINION OF THE COURT
Casey, J.
Shortly after this court affirmed the judgment appealed from (Matter of Fairly v Fahey, 75 AD2d 158), the United States Supreme Court rendered a decision that affected the counsel fees’ portion of our determination (Maine v Thiboutot, 448 US 1), and, therefore, we granted petitioner’s motion for leave to reargue. Our prior decision to deny counsel fees in this case was based (1) on the restrictive in*36terpretation seemingly placed on section 1983 of title 42 of the United States Code by Chapman v Houston Welfare Rights Organization (441 US 600, 617-618) (Matter of Fairly v Fahey, supra, pp 161-162 [Casey, J.]), and (2) on the ground that it would be an abuse of discretion to grant counsel fees to a Legal Aid Society supported by public funds (Matter of Fairly v Fahey, supra, p 162 [Herlihy, J., concurring]).
In Maine v Thiboutot (supra), the Supreme Court construed the phrase “secured by the Constitution and laws” (US Code, tit 42, § 1983) broadly, to encompass claims based on purely statutory violations of Federal law, without limitation to civil rights or equal protection violations. Thus, the court held that an action under section 1983 could be based on an alleged violation of the Federal Social Security Act and, further, that under section 1988 (US Code, tit 42, § 1988), the award of counsel fees is available as part of the remedy in such an action, whether the action is brought in Federal or State court. Thus, there is statutory authority for awarding counsel fees to petitioner herein. (See, also, Matter of Ashley v Curtis, 67 AD2d 828.)
The second ground for denying counsel fees to petitioner, relied on by the concurring opinion in our prior decision, should not be considered a bar to the relief sought either in view of New York Gaslight Club v Carey (447 US 54), where the United States Supreme Court noted that absent “special circumstances” counsel fees authorized by the Civil Rights Act should be awarded (p 68) and rejected the argument that “representation by a public interest group is a ‘special circumstance’ that should result in denial of counsel fees” (p 70, n 9). Similarly, the United States Court of Appeals for the Second Circuit has rejected the argument that an award of counsel fees was improper where the legal services available to the plaintiff are Federally funded (Holley v Lavine, 605 F2d 638, 646; Mid-Hudson Legal Servs. v G & U, Inc., 578 F2d 34), and other courts are in agreement that Federal funding to the public interest groups representing a plaintiff is not .a special circumstance justifying the denial of counsel fees under section 1988 (e.g., Leeds v Watson, 630 F2d 674, 677; Oldham v Ehrlich, 617 F2d 163, 168; Perez v Rodriguez *37Bou, 575 F2d 21, 24). As explained in Rodriguez v Taylor (569 F2d 1231, 1245, cert den 436 US 913): “The award of fees to legal aid offices and other groups furnishing pro bono publico representation promotes the enforcement of the underlying statutes as much as an award to privately retained counsel. Legal services organizations often must ration their limited financial and manpower resources. Allowing them to recover fees enhances the ir capabilities to assist in the enforcement of congressionally favored individual rights.”
Accordingly, the order of this court, entered June 24, 1980, should be vacated; the judgment of Special Term should be modified by reversing so much thereof as denied petitioner’s motion for counsel fees and the matter should be remitted to Special Term for a determination of the reasonable amount of counsel fees to be awarded (see Young v Toia, 66 AD2d 377).*

 Although the courts are in agreement that Federal funding does not justify denial of an award of counsel fees, there appears to be a disagreement as to whether that factor can be considered by the court in exercising its discretion to fix the amount of the award (compare Gagne v Maher, 594 F2d 336, affd 448 US 122, with Leeds v Watson, supra; Oldham v Ehrlich, supra).